Citation Nr: 9920034	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
delusional disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1982 to 
July 1992.  This appeal arises from an August 1994 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
denied an increased evaluation for the veteran's service-
connected delusional disorder, evaluated as 30 percent 
disabling.  By a rating action dated in July 1998, the 30 
percent disability rating assigned to the veteran's 
delusional disorder was increased to 70 percent, effective 
May 18, 1994.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in June 1997 for the purpose of obtaining additional 
evidence, and it has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for a 
delusional disorder is plausible, and sufficient evidence for 
an equitable disposition of the veteran's claim was obtained 
by the RO.

2.  The symptoms of the veteran's delusional disorder are 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

2.  The criteria for a 100 percent schedular evaluation for a 
delusional disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1998), and 
4.129, 4.130, Diagnostic Code 9208 (as in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.. Factual Background

The history of the veteran's service-connected psychiatric 
disorder may be briefly described.  The service medical 
records show that the he was diagnosed and treated for a 
delusional disorder.  In a rating decision dated in October 
1992, the RO granted service connection for a delusional 
paranoid disorder and assigned a 30 percent disability 
rating, effective in July 1992.

In June 1994, the veteran filed a claim for an increased 
evaluation of his service-connected nervous disorder.  He 
reported being hospitalized at Charter Westbrook Hospital 
from May 18, 1994 to June 2, 1994 due to his deteriorating 
condition.  He added that he was receiving treatment through 
the Richmond VA Medical Center (VAMC).

The veteran was afforded a VA psychiatric examination in July 
1994.  He denied having any specific complaints about his 
mental condition.  He discussed his inservice treatment for a 
psychiatric disorder.  He said he had been having difficulty 
at work, and that he was forced into resignation.  The 
veteran reported being hospitalized at Charter Westbrook 
Hospital on a commitment petition after there had been some 
physical altercation with his wife.  He stated that he was 
eventually discharged after he agreed to take medication.  He 
indicated that he had stopped taking his medication.  

The veteran approached his interview in a cooperative manner.  
He tried to give information that he thought would be okay to 
reveal.  With regard to whatever withholding there was, it 
appeared to be somewhat consistent with his fearfulness that 
the material would be misused and change the way people 
related to him.  The veteran clearly was disturbed by how 
certain things were perceived.  He continued to believe that 
others controlled events around him in a way that he could 
not tolerate.  While a clear delusional system was not 
apparent, there was a sense of moderate hypervigilence.  The 
veteran did maintain some sense of humor and hopefulness 
about his future.  The diagnosis was paranoid psychosis, most 
probably schizophrenia, in partial remission.

By a rating action dated in August 1994, the 30 percent 
disability rating assigned to the veteran's delusional 
disorder was continued.  

A May 1994 psychiatric report from Charter Westbrook Hospital 
was associated with the claims folder sometime after the 
August 1994 rating.  The veteran was admitted on May 18, 1994 
"per TDO" after allegedly assaulting his wife.  He was 
noted to have a previous history of psychiatric disturbance 
and being diagnosed as having a delusional disorder.  He had 
a limited historic ability due to lack of cooperation.  His 
wife reported that he had been discharged from his job due to 
his paranoia.  On mental status examination, the veteran was 
alert and oriented times three.  He made intense eye contact.  
His affect was labile and expansive.  His mood was irritable.  
Speech was pressured and impoverished.  The veteran 
demonstrated psychomotor agitation.  Stream of thought was 
intact.  Thought processes revealed paranoid delusional 
systems.  Remote and recent memory was intact to three 
objects.  The veteran's insight, reason, and judgment were 
grossly impaired.  The provisional diagnosis was paranoid 
delusional disorder, persecutory versus paranoid type.

Medical records from the Richmond VAMC dated from July 1994 
to September 1995 show that the veteran received routine 
evaluations and treatment for his service-connected 
psychiatric disorder.  There were frequent indications that 
the veteran denied having any problems with regard to his 
mental condition.  However, findings related to paranoia and 
the veteran's reluctance to take psychotropic medications 
were noted by the examiners on numerous occasions.  
Significantly, an August 1995 report from the mental hygiene 
clinic indicated that the veteran was referred for treatment 
by his employer, the Post Office.  The veteran asserted that 
his problems were related to race, spirituality, and acts of 
discrimination rather than psychiatry.  He was rather 
circumstantial in his presentation of the situation.  
Following probation in January 1995, he stated he returned to 
work at the Post Office as a letter carrier.  The veteran was 
neatly dressed and in no acute distress.  His affect, mood, 
speech, and motor behavior were within normal limits.  At 
times, his thoughts were somewhat vague and difficult to 
follow.  He denied any suicidal or homicidal ideation.  The 
veteran referred to "things in society that the government 
covers up" but it was not clear what he meant by this.

The examiner indicated that the veteran's case had been 
discussed with Dr. K., a psychiatrist on contract with the 
Post Office.  In this regard, Dr. K. was reported to have 
uncovered "considerable clearly delusional material" that 
was concealed beneath the veteran's externally "normal 
presentation."  An example of the veteran's delusional state 
was his belief in plots set up by special government agents.  
Dr. K. stated that the recommendation that the veteran 
undergo psychiatric treatment was mandatory prior to him 
being able to return to work.  The impression was probable 
paranoid delusional disorder.  Later that month, the veteran 
was offered inpatient evaluation and treatment or outpatient 
treatment with antipsychotic medication.  Both modes of 
treatment were refused, as the veteran saw no need or 
potential benefit.

In March 1996, the RO denied an increased evaluation of the 
veteran's service-connected delusional disorder.  The RO 
found that the evidence of record failed to show psychotic 
symptomatology producing considerable impairment of social 
and industrial adaptability to warrant a 50 percent 
evaluation.  A supplemental statement of the case was 
promulgated that same month.

The matter was Remanded by the Board for additional 
development in June 1997.  Observing that the criteria used 
in evaluating mental disorders had been revised in November 
1996, and that the RO had yet to consider the "new" 
regulations with regard to the veteran's claim for an 
increased evaluation, the RO was instructed to afford the 
veteran another VA psychiatric examination that took into 
account the revised criteria.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thereafter, the Board indicated that 
the RO should review the veteran's claim for an increased 
rating for his service-connected delusional disorder and, in 
so doing, determine which criteria was most favorable to the 
veteran.

The veteran was afforded a VA psychiatric examination in June 
1998.  The examiner prefaced his report by stating that, due 
to the veteran's mental status, it was extremely difficult to 
obtain relevant information that could be depended upon as 
reliable.  As such, the examiner indicated that much of the 
material was taken from evidence already on record.  The 
veteran gave a history of sporadic employment since his 
discharge.  He stated that he was not currently employed  on 
a full-time basis, but that he did pursue occasional 
temporary work.  He denied drug or alcohol abuse.  He 
admitted to being hospitalized inservice as well as at the 
West Charter Hospital where he was "zapped with a virus."  

On mental status examination, the veteran's manner and 
behavior were extremely odd.  For example, he belched 
throughout the interview and did not apologize.  He was 
guarded and had religious preoccupation.  He referred to the 
examiner as a counselor for Louis Farrakhan.  The veteran was 
also rambling throughout the interview.  He was punning and 
clanging and could not focus at any one point during the 
interview.  The examiner remarked that he could not be sure 
whether the veteran was experiencing hallucinations even 
though it was denied by the veteran.  The examiner opined 
that the veteran was suffering from a psychiatric disorder, 
most likely a mixed type delusional disorder, with elements 
of grandiosity, persecution, and suspiciousness that would 
include some elements of schizophrenia.  The fact that the 
veteran had not been employed since leaving the Post Office, 
except for periods of temporary work, was said to be 
consistent with his current psychiatric disability.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
of 45.  Under Axis IV, the examiner noted the veteran's 
stressors were severe, he was unable to work due to his 
psychiatric disability and the fact that he was in denial , 
refusing to take any antipsychotic medication.  The examiner 
recommended that an investigation should be undertaken to 
determine whether the veteran was competent to manage his 
financial affairs.

By a rating action dated in July 1998, the 30 percent 
disability rating assigned to the veteran's delusional 
disorder was increased to 70 percent, effective May 18, 1994.  
The RO found that a higher evaluation was not warranted 
because total occupational and social impairment had not been 
demonstrated.  The veteran was mailed a supplemental 
statement of the case that referenced the old and new 
criteria for rating delusional disorders.

II.  Analysis

The first inquiry must be whether the veteran has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130.  

The veteran is currently assigned a 70 percent disability 
rating for delusional disorder.  Under the provisions of 
38 C.F.R. Diagnostic Code 9208, considered in the evaluation 
of psychotic disorders at the time the veteran initiated his 
appeal, a 100 percent rating was assigned when active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness produced total social and 
industrial inadaptability.  A 70 percent rating was assigned 
when there was lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.

The record in this case reflects a decompensation of the 
veteran's mental status.  The May 1994 report from Charter 
Westbrook Hospital indicated that he was admitted by court 
order following an assault to his wife.  At that time, he was 
reported to have been discharged from his job due to 
paranoia.  His insight, reason, and judgment were found to be 
grossly impaired.  His thought processes revealed paranoid 
delusional systems.  Evidence of the veteran's deep-seeded 
paranoia and/or delusion disorder was further referenced in 
the veteran's VA outpatient treatment records as well as the 
July 1994 and June 1998 VA psychiatric examination reports.  

Notably, in the report of the June 1998 examination, the VA 
examiner indicated that the veteran's mental status made it 
extremely difficult to obtain relevant information from the 
veteran.  The examiner stated that the veteran's manner and 
behavior were extremely odd.  This odd behavior included 
belching, rambling, punning, and clanging throughout the 
examination.  The veteran was determined to be suffering from 
a psychiatric disorder, most likely a mixed type delusional 
disorder, with elements of grandiosity, persecution, and 
suspiciousness which included elements of schizophrenia.  In 
this regard, the examiner opined that the veteran's history 
of unemployment was consistent with his psychiatric 
disability.  The June 1998 VA examination report also 
indicated that the veteran's GAF was 45, which is indicative 
of, among other things, serious impairment in several areas, 
such as work, family relations, or mood, and an example of 
which is an inability to keep a job due to psychiatric 
impairment.  (See American Psychiatric Association: Quick 
Reference to the Diagnostic Criteria from Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition. 
Washington, DC, American Psychiatric Association, 1994.)  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Finally, the veteran's competency to handle his own 
affairs was called into question.

Thus, after reviewing the foregoing, the Board concludes that 
the symptoms of the veteran's service-connected delusional 
disorder have caused total occupational and social 
impairment.  The criteria for a 100 percent rating for a 
delusional disorder have been met in this case.

In reaching this conclusion, the Board notes that the 
criteria to evaluate mental disorders were changed in 
November 1996.  In that regard, the U.S. Court of Appeals for 
Veterans Claims (Court) held in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  In that regard, the RO appears to have 
considered both criteria in evaluating the veteran's claim 
and concluded that an evaluation in excess of 70 percent was 
not warranted under either.  Nonetheless, as the Board is 
granting a 100 percent disability evaluation under the old 
criteria, the Board finds that the veteran will not be 
prejudiced by failing to consider whether his disability 
would also warrant an increased rating under the new 
criteria.


ORDER

Subject to the law and regulations governing the payment of 
monetary awards, a 100 percent schedular evaluation for 
delusional disorder is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

